Exhibit 10.5
 
DIRECTOR AGREEMENT

 
This DIRECTOR AGREEMENT is made as of this ____ day of December, 2011 (the
"Agreement"), by and between MobileBits Holdings Corporation, a Nevada
corporation ("MobileBits Holdings"), Pringo, Inc., a Delaware company
(“Pringo”), MobileBits Corporation, a Florida corporation (“MobileBits
Corporation”), and Farid Moradi (the “Director”).


WHEREAS, MobileBits Holdings, Pringo, and MobileBits Corporation each appointed
the Director as a member of the Board of Directors of each entity’s board (each,
a “Board”) on December ___, 2011 and desire to enter into an agreement with the
Director with respect to such appointment; and


WHEREAS, the Director wishes to accept such appointment and serve MobileBits
Holdings, Pringo and MobileBits Corporation on the terms set forth herein, and
in accordance with, the provisions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


Unless otherwise specifically noted, the terms and conditions below shall be
applicable to the Director with respect to each individual entity: MobileBits
Holdings, Pringo and MobileBits Corporation (each, the “Company”), as if fully
set forth in three separate agreements by and between MobileBits Holdings and
Director, Pringo and Director and MobileBits Corporation and Director.


1.           Position.  Subject to the terms and provisions of this Agreement,
the Company shall cause the Director to be appointed as a member of the Board to
fill a directorship and the Director hereby agrees to serve the Company in that
position upon the terms and conditions hereinafter set forth, provided, however,
that the Director's continued service on the Board after the initial term on the
Board shall be subject to any necessary approval by the Company's stockholders.


2.           Duties.  During the Directorship Term (as defined in Section 5
hereof), the Director shall serve as a member of the Board, and the Director
shall perform services as is consistent with Director’s position with the
Company, as required and authorized by the By-Laws and Articles of Incorporation
of the Company, as amended, and in accordance with high professional and ethical
standards and all applicable laws and rules and regulations pertaining to the
Director’s performance hereunder, including without limitation, laws, rules and
regulations relating to a public company.
 
 
1

--------------------------------------------------------------------------------

 
 
The Director will use his/her best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time employee of another entity and that his/her responsibilities to such
entity must have priority and (ii) sits or may sit on the Board of Directors of
other entities. Notwithstanding same, the Director will use reasonable business
efforts to coordinate his/her respective commitments so as to fulfill his/her
obligations to the Company and, in any event, will fulfill his/her legal
obligations as a Director. Other than as set forth above, the Director shall
not, without the prior notification to the Board, engage in any other business
activity which could materially interfere with the performance of his/her
duties, services and responsibilities hereunder or which is in violation of the
policies established from time to time by the Company, provided that the
foregoing shall in no way limit his/her activities on behalf of (i) his/her
current employer and its affiliates or (ii) the Board of  Directors of those
entities on which he/she sits. At such time as the Board receives such
notification, the Board may require the resignation of the Director if it
determines that such business activity does in fact materially interfere with
the performance of the Director’s duties, services and responsibilities
hereunder.


                        The Director's status during the Directorship Term shall
be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect.


3.            Board Committees.  The Director hereby agrees to serve on or head
a Committee of the Board at the Company’s discretion and to perform all of the
duties, services and responsibilities necessary thereunder.


4.            Monetary Remuneration. Section 4 represents the exclusive
compensation and benefits that the Director is entitled to for the services
rendered hereunder. All payments and other consideration made or provided to the
Director under Section 4 shall be made or provided without withholding or
deduction of any kind, and the Director shall assume sole responsibility for
discharging all tax or other obligations associated therewith.


(a) Stock Options.  Subject to the MobileBits Holdings Board’s approval,
MobileBits Holdings shall grant a stock option (the “Option”) to the Director to
purchase a total of one hundred and fifty thousand (150,000) shares of common
stock of MobileBits Holdings (the “Common Stock”) at an exercise price of $0.51
USD per share for the Director’s services rendered hereunder for all three
entities, MobileBits Holdings, Pringo and MobileBits Corporation.


(i)  
Vesting of Stock Options. The Option shall vest and become excisable on the
first anniversary of the date of grant, provided that none of the Directorship
Terms are terminated under Section 5(d), Section 5(f), and Section 5(g).
Notwithstanding the above, the Option shall immediately vest and be issued to
the Director if any of the Directorship Terms are terminated in accordance with
Section 5(b), Section 5(c), and Section 5(e) hereof.  In the event that a change
of control occurs resulting from (i) a merger of MobileBits Holdings into or
with another person or entity (other than with an affiliated entity or
subsidiary of the Company), or any sale or transfer of the equity interests of
MobileBits Holdings in any such case in which the equity holders of MobileBits
Holdings immediately prior to such transaction possess less than 50% of
MobileBits Holdings’ or the surviving entity's issued and outstanding equity
interests immediately after such transaction; or (ii) the sale by MobileBits
Holdings of all or substantially all of its assets, the Option shall immediately
vest and be issued to the Director.

 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  
Termination of Stock Options. The Option expires and shall not be exercised upon
the fifth anniversary of the date of grant; provided that if any of the
directorships are terminated under Section 5(b), Section 5(c), and Section (e),
the Option shall terminate upon the expiration of the applicable time period
following termination of  service in accordance with the following:



(A) eighteen (18) months, if the directorship is terminated under Section 5(b);
(B) twelve (12) months, if the directorship is terminated under Section 5(c);
(D) three (3) months, if the directorship is terminated under Section 5(e).
 
(b)  Meeting Fees.  For in-person attendance to a Board meeting during the
Directorship Term, the Director shall receive $300.00 USD as compensation.  For
remote attendance
to a Board meeting during the Directorship Term, the Director shall receive
$150.00 USD as compensation.

(c) Expense Reimbursements.  During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any expense in excess of $100.00 for a single item and $500 in
total must be approved in advance by the Company. Any reimbursements for
allocated expenses (as compared to out-of-pocket expenses of the Director) must
also be approved in advance by the Company.
 
5.           Directorship Term.  The "Directorship Term", as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earliest of the following to occur:


(a) one (1) year from the date hereof, subject to a one (1) year renewal term
upon re-election by a majority of the shareholders of the Company;
 
(b)  the death of the Director ("Death");
 
(c) the disability of the Director during the Directorship Term; For purposes of
this Agreement, “Disability” shall mean a determination  by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Director is unable to perform the essential
functions of his/her job with or without accommodation for 60 days (whether or
not consecutive) during any 12-month period;
 
 
3

--------------------------------------------------------------------------------

 
 
(d) the termination of the Director from the position of member of the Board by
the Director’s resignation;


(e) the removal of the Director from the Board by the shareholders of the
Company;


(f) the resignation by the Director from the Board if after the date hereof, the
Chief Executive Officer of his/her current employer determines that the
Director's continued service on the Board conflicts with his/her fiduciary
obligations to his/her current employer (a "Fiduciary Resignation"); and
 
(g) the resignation by the Director from the Board if the Board or the Chief
Executive Officer of his/her current employer requires the Director to resign
and such resignation is not a Fiduciary Resignation.
 
6.           Director's Representation and Acknowledgment.  The Director
represents to the Company that his/her execution and performance of this
Agreement shall not be in violation of any agreement or obligation (whether or
not written) that he/she may have with or to any person or entity, including
without limitation, any prior employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any stockholder of the Company or any of
their respective affiliates with regard to this Agreement.


7.        Director Covenants.
 
(a)  Unauthorized Disclosure.  The Director agrees and understands that in the
Director's position with the Company, the Director has been and will be exposed
to and receive nonpublic information and information relating to the
confidential affairs of the Company and its affiliates (the “Protected
Information”), including but not limited to technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company's products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be nonpublic, confidential and in the nature of trade secrets.
The Director agrees that any Protected Information shall be used only in
furtherance of the performance of the Director’s position with the Company and
in the best interest of the Company. The Director agrees that during the
Directorship Term and thereafter, the Director will keep such information
confidential and will not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company; provided, however, that (i) the Director shall have no such
obligation to the extent such information is or becomes publicly known or
generally known in the Company's industry other than as a result of the
Director's breach of his/her obligations hereunder and (ii) the Director may,
after giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Director in the course or otherwise as a result of the Director's position with
the Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him/her in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his/her defense
in the litigation, and (ii) the confidentiality of the materials is preserved to
the reasonable satisfaction of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  Non-Solicitation.  During the Directorship Term and for a period of three
(3) years thereafter, the Director shall not interfere with the Company's
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term, was an employee or
customer of the Company or otherwise had a material business relationship with
the Company.
 
(c)  Remedies.  The Director agrees that any breach of the terms of this Section
7 would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages, in addition to any other remedies to which the Company may be entitled
at law or in equity. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Director.
The Director acknowledges that the Company would not have entered into this
Agreement had the Director not agreed to the provisions of this Section 7.
 
The provisions of this Section 7 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 7.
 
8.           Indemnification.  The Company agrees to cover the Director under
any directors and officers’ liability insurance obtained by the Company.   In
addition to and without limiting any other right or remedy available to the
Director, the Company agrees to indemnify and hold Director harmless to the
fullest extent authorized in the Company’s Certificate of Incorporation, as
amended, bylaws, as amended, and applicable law, from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions, suits, proceedings
and investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any the Director is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Director’s performance of his/her
activities as a Director of the Company, including, without limitation, any act
or omission by Director in connection with its acceptance of or the performance
or non-performance of its obligations under this Agreement between the Company
and the Director to which these indemnification provisions are attached and form
a part, except to the extent that any such Losses are found in a final judgment
by a court of competent jurisdiction (not subject to further appeal) to have
resulted primarily and directly from the gross negligence, fraud or willful
misconduct of the Director seeking indemnification hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Non-Waiver of Rights.  The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.
 
10.           Notices.  Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery or by registered or certified
mail, postage prepaid, return receipt requested; to:


If to the Company:
MobileBits Holdings Corporation / Pringo, Inc. / MobileBits Corporation
Attn. Majid Abai, CEO
11835 W. Olympic Blvd.
Suite 855
Los Angeles, CA 90064


If to the Director:
Farid Moradi
10460 Lindbrook Drive
Los Angeles, CA 90024


Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.
 
11.           Binding Effect/Assignment.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns. Notwithstanding the provisions of the
immediately preceding sentence, the Director shall not assign all or any portion
of this Agreement without the prior written consent of the Company.
 
12.           Entire Agreement.  This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.
 
 
6

--------------------------------------------------------------------------------

 
 
13.           Severability.  If any court of competent jurisdiction determines
that any provisions set forth in this Agreement, including Section 7, are held
to be invalid, unreasonable, arbitrary or against public policy, then such
portion of such provisions shall be enforceable respect to the maximum duration,
scope and territory as the court determines to be reasonable, and all other
provisions of this Agreement shall remain unaffected.


14.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Nevada, without reference
to the principles of conflict of laws. All actions and proceedings arising out
of or relating to this Agreement shall be heard and determined in any Nevada
state or federal court and the parties hereto hereby consent to the jurisdiction
of such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.


15.           Legal Fees.  The parties hereto agree that the non-prevailing
party in any dispute, claim, action or proceeding between the parties hereto
arising out of or relating to the terms and conditions of this Agreement or any
provision thereof (a "Dispute"), shall reimburse the prevailing party for
reasonable attorney's fees and expenses incurred by the prevailing party in
connection with such Dispute.


16.           Modifications.  Neither this Agreement nor any provision hereof
may be modified, altered, amended or waived except by an instrument in writing
duly signed by the party to be charged.


17.           Tense and Headings.  Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.


18.           Counterparts.  This Agreement may be executed in counterparts
(including facsimile and .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.




[-Remainder of this Page Intentionally Left Blank-]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his/her hand, on the day and year first above written.




MOBILEBITS HOLDINGS CORPORATION


By:  _____________________________
Name:         Majid Abai
Title:           Chief Executive Officer




MOBILEBITS CORPORATION


By:  _____________________________
Name:         Majid Abai
Title:           Chief Executive Officer




PRINGO, INC.


By:  _____________________________
Name:         Majid Abai
Title:           Chief Executive Officer




DIRECTOR




__________________________________
Name:           Farid Moradi




[-Signature Page to Director Agreement-]








8

--------------------------------------------------------------------------------